United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-2755
                                     ___________

Eddie C. Risdal,                        *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
John Emmett; Hill, C/O, sued as I.S.P. *
Guard Hill; Osborn, sued as I.S.P.      *    [UNPUBLISHED]
Cert-Team Osborn,                       *
                                        *
            Appellees.                  *
                                   ___________

                           Submitted: June 2, 1998
                               Filed: June 25, 1998
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Eddie C. Risdal appeals the district court&s1 denial of his motion for a new trial
following entry of judgment upon a jury verdict in favor of defendants in Risdal&s 42
U.S.C. § 1983 action. Risdal did not submit a transcript, see Fed. R. App. P. 10(b),
and to the extent Risdal&s arguments are reviewable without a transcript, we believe the



      1
       The Honorable Charles R. Wolle, Chief Judge, United States District Court for
the Southern District of Iowa.
district court did not abuse its discretion in denying Risdal&s motion for a new trial, see
Gray v. Bicknell, 86 F.3d 1472, 1480-81 (8th Cir. 1996). See 8th Cir. R. 47B.

       Accordingly, we affirm the judgment of the district court.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-